Citation Nr: 0819718	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  98-15 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for schizophrenia.  


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
August 11, 1976 to December 14, 1976. 
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1997 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2001, the Board determined that no new and material 
evidence had been received to reopen a claim for service 
connection for schizophrenia.  In June 2002, that decision 
was vacated by the United States Court of Appeals for 
Veterans Claims (Court) and remanded back to the Board.  In 
June 2003, the Board issued another decision denying the 
veteran's appeal.  Subsequently, however, in December 2003, 
the Court again vacated the Board's decision and remanded the 
case for further action consisted with a Joint Motion by the 
parties.

In August 2004, the Board issued a decision that reopened the 
claim and remanded the matter for further development of 
evidence.  Jurisdiction of the case was transferred from the 
New York, New York RO to the Hartford Connecticut RO.
In December 2005, the Board remanded this case again for 
further evidentiary development.  The requested development 
has been completed.  The case has now been returned to the 
Board for further appellate action.

In response to a supplemental statement of the case issued in 
September 2007, the veteran filed another VA Form 9 in 
September 2007 and requested a local hearing before a 
Veterans Law Judge from a traveling section of the Board.  
The veteran's request for a new hearing was received over 90 
days from the date of notification of certification of appeal 
mailed to the veteran in December 2005, and it was 
unaccompanied by a written motion showing good cause why the 
hearing request could not be accomplished in a timely manner.  
Consequently, no action on this request is warranted.  See 
38 C.F.R. § 20.1304 (2007).    


FINDINGS OF FACT

1.  The veteran's schizophrenia clearly and unmistakably 
existed prior to his entry into service.

2.  No increase in severity of the preservice level of 
psychiatric disability during service is shown.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 1111, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in October 2004, February 2006, May 2006, and 
September 2006 letters, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of any further evidence that pertains to 
the claim.  The claim was last readjudicated in March 2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following:  service treatment records; records from Mid-
Hudson Psychiatric Center, New York State Psychiatric 
Institute, Bellevue Hospital Center, Harlem Hospital Center, 
Walter Reed Army Medical Center, Cedarcrest Hospital, New 
York Hospital-Cornell Medical Center, Westchester Division, 
Mount Sinai, Hospital of Central Connecticut, and North 
General Hospital; VA treatment records; decisions and 
underlying records considered in reaching decisions from the 
Social Security Administration (SSA); VA examination reports 
with opinions; lay statements; and hearing testimony. 

The veteran indicated that he was treated for a nervous 
condition at Kings County Hospital from 1973 to 1974, but a 
March 2006 letter from this hospital indicated that medical 
records were destroyed after six years.  A December 2006 
letter from St. Vincent's Hospital Manhattan indicated that 
there were no records on the veteran.  In the September 2006 
VCAA notice, the RO acknowledged that the veteran reported 
that he received treatment from Columbia University Hospital, 
and he was asked to prepare VA Form 21-4142 (Authorization 
and Consent to Release Information) for the hospital to 
enable the RO to obtain any available treatment records.  The 
veteran did not prepare the form.  VA is under no further 
duty to assist the veteran in obtaining the foregoing 
identified records. 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, 
submitting pertinent medical evidence and medical release 
forms.  He was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any question as to 
an appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2007).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . . ."  Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-
2003 (July 16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 
2004).  The term "noted" means only conditions that are 
recorded in examination reports.  The existence of conditions 
prior to service reported by the veteran as medical history 
does not constitute a notation of such conditions; however, 
such reports will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began.  38 C.F.R. § 3.304(b)(1) (2007). 
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007); Green v. Derwinski, 1 Vet. App. 320 
(1991).  In addition, temporary flare-ups, even in service, 
will not be considered sufficient to establish an increase in 
severity unless the underlying condition, as contrasted to 
the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 295 (1991); Browder v. Brown, 5 Vet. App. 268, 271 
(1993).  See also, Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).

The Board finds that the veteran's schizophrenia clearly and 
unmistakably existed prior to service and was not aggravated 
by service.

Records from Mid-Hudson Psychiatric Center show that the 
veteran was admitted to this facility from Kings County 
Criminal Court in December 1973.  It was noted that the 
veteran's illness apparently began after his father's sudden 
death.  He was initially admitted to Kings County Hospital 
Center in November 1973 during which time he was examined by 
two court-appointed psychiatrists.  He was found to be so 
delusional that admission to Mid-Hudson was decided.  He was 
placed on medication but this was eventually discontinued.  
He was discharged from Mid-Hudson in March 1974 without any 
medication.  The discharge diagnosis was acute schizophrenic 
reaction.  

Records from the New York State Psychiatric Institute note 
that the veteran was institutionalized from March 1974 to 
October 1974 following a transfer from Mid-Hudson.  The 
discharge diagnosis was acute schizophrenia, in remission.  
It was noted that the veteran would be followed as an 
outpatient on no medication.  

The veteran began his period of active service on August 11, 
1976.  The service treatment records show that on the Report 
of Medical History the veteran prepared in connection with 
his entrance examination in May 1976, he reported negative 
responses to the questions of whether he had ever been 
treated for a mental condition and whether he had ever been a 
patient in any type of hospital.  The entrance examination 
report shows that no psychiatric disorder was clinically 
identified.  Within two weeks of the veteran's basic 
training, he began to manifest "bizarre" behavior for 
several days according to a September 1976 narrative summary.  
He ultimately required hospitalization at the Walter Reed 
Army Medical Center for evaluation.  He reported that he was 
previously hospitalized for a psychotic episode in 1973.  He 
attributed the prior hospitalization to the death of his 
father in November 1972.  During the current hospitalization, 
he was prescribed medication, and it was noted that the 
veteran would not reliably take his medication without 
supervision.  The service examiner diagnosed schizophrenia, 
chronic, undifferentiated type, with acute psychotic episode, 
which preexisted service.  It was recommended that the 
veteran be separated from service and transferred to a VA 
hospital for further treatment.  The November 1976 report on 
the Medical Board Proceedings and the December 1976 report on 
the Physical Evaluation Board Proceedings further note that 
the veteran's mental disorder was not aggravated by active 
duty.   

The foregoing evidence clearly shows that the veteran entered 
service with schizophrenia notwithstanding the veteran's 
failure to disclose the condition at his entrance examination 
and the happenstance that he was symptom-free when he was 
evaluated at the entrance examination.  There is no competent 
evidence of record that indicates or suggests that the 
psychiatric disorder did not pre-exist service.  For these 
reasons, the Board finds that the veteran's schizophrenia 
clearly and unmistakably existed prior to service.

The veteran's schizophrenia also clearly and unmistakably was 
not aggravated by service.

After service, VA treatment records and records from New York 
Hospital-Cornell Medical Center, Mount Sinai, Cedarcrest 
Hospital, Bellevue Hospital Center, North General Hospital, 
Harlem Hospital Center, and Hospital of Central Connecticut 
show additional hospitalizations for the veteran's 
psychiatric problems from December 1976 to March 1977, March 
1978 to April 1978, January 1979 to April 1979, March 1984 to 
April 1984, in March 1991, February 1994 to March 1994, May 
1998 to June 1998, in February 2001, March 2001 to April 
2001, in 2004, in 2005, in December 2007, and in January 
2008.  He was prescribed medication, and he was often 
noncompliant in taking the medication.

In a February 2001 letter, Dr. C.W. reported that he 
evaluated the veteran in September 2000 at which time the 
veteran displayed no psychotic residue.  Dr. C.W. noted that 
the veteran was currently on no medications.  Dr. C.W. 
indicated that the veteran was psychiatrically hospitalized 
in 1973 and functioned well until his next psychotic break in 
1976.  Dr. C.W. maintained that there was ample evidence that 
schizophrenia was diagnosed prior to the veteran's 
enlistment, but noted that the issue was whether the strain 
of military service was "contributory" to his second 
schizophrenic break.  Dr. C.W. then noted that "[i]n favor 
of this hypothesis is that he was functional at the time, on 
no medication, and had successfully completed a year of 
college."  

In a March 2003 letter, Dr. C.W. reported that he 
additionally evaluated the veteran in September 2002 at which 
time he continued to be functional and exhibited no evidence 
of psychosis.  Dr. C.W. reiterated that at the time the 
veteran entered service, he was functional, on no medication, 
and had completed a year of college.  Dr. C.W. maintained 
that there was no doubt in his mind, based on his clinical 
experience, that there was a causal correlation between the 
veteran's breakdown and the rigors of his experiences in 
basic training.  

The July 2005 VA examination report shows the examiner 
reviewed the claims file, including Dr. C.W.'s February 2001 
and March 2003 letters.  The examiner provided a diagnosis of 
schizophrenia, undifferentiated.  The examiner commented that 
the record and the veteran described a period of good 
functioning following his first decompensation and prior to 
his entry into the military.  The examiner noted that the 
veteran described a history of significant psychiatric 
difficulty following his military service, but interspersed 
with periods of better functioning since that time, including 
marriage, gainful employment, and having completed a college 
degree.  The examiner observed that at present, the veteran's 
acute symptoms again appeared to be largely in remission, 
with continued residual symptoms.  The examiner contended 
that it was difficult to conclude with medical certainty that 
the veteran's decompensation in the military represented an 
increase in the severity of his condition.  The examiner 
noted that it would require resorting to speculation to say 
that the veteran's decompensation in the military marked a 
turning point or aggravation of his prior condition that had 
continued to the present.  The examiner added that the record 
clearly indicated an "acute exacerbation" at that time.  

In an August 2007 VA examination report, the same examiner 
noted that the claims file, with the additional evidence 
added since the last examination report, was reviewed.  The 
examiner indicated that the records from the Mid-Hudson 
Psychiatric Center documented a severe acute psychotic 
episode at the age of 18.  The veteran reported that many of 
his subsequent decompensations were triggered by events 
related to the military, including the Gulf War in 1991.  The 
examiner concluded that a review of the records collected 
since the time of the prior evaluation did not alter the 
opinions expressed at the time of the last exam.  The 
examiner maintained that it was impossible to conclude with a 
reasonable degree of medical probability that the veteran 
would not have suffered a relapse of schizophrenia regardless 
of whether or not he entered the military.  The examiner 
explained that in this regard, it was worth citing a 1999 
study that appeared in the Archives of General Psychiatry, 
the premier research journal in psychiatry.  The examiner 
related that the study followed 104 individuals who had been 
diagnosed with schizophrenia in order to examine relapse 
rates.  The results showed that five years after initial 
recovery from their first episode, the cumulative rate for an 
initial relapse was 81.9 percent.  In other words, within 
five years post-recovery from the first psychotic break in 
schizophrenia, 82 percent of individuals suffered a second 
episode.  The examiner therefore concluded that "it is more 
likely than not" that the veteran would have suffered a 
relapse of psychosis following his initial decompensation in 
1973, regardless of military service.  

The January 2008 VA examination report shows the same 
examiner reported that no additional information or changes 
to the diagnosis was warranted.  

The foregoing evidence shows no evidence that the veteran's 
schizophrenia underwent an increase in severity in service.  
Dr. C.W. essentially concluded that the veteran experienced a 
flare-up of his pre-existing schizophrenia in response to the 
rigors of his military service.  As noted above, temporary 
flare-ups will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as 
contrasted to the symptoms, is worsened.  In addition, Dr. 
C.W. only notes the veteran was on no medication for his 
psychiatric condition at the time of his entry into military 
service as evidence that his schizophrenia was exacerbated in 
service and not as evidence that the condition underwent a 
turning point or aggravation of his prior condition.  Dr. 
C.W. does not indicate that the prescription of medication, 
in and of itself, to treat the disease is evidence of chronic 
worsening of the disease-nor does the VA examiner so 
indicate.  The records of the 1973 hospitalization clearly 
show that the veteran was prescribed medication to treat the 
disease at that time notwithstanding that it was discontinued 
prior to the veteran's entrance into the military.  

The VA examiner ultimately concluded that it was more likely 
than not that the veteran would have suffered a relapse of 
his schizophrenia regardless of his military service.  There 
is no competent evidence that indicates or suggests that the 
psychiatric disorder underwent a permanent or chronic 
worsening during service.  The conclusory statements and 
testimony from the veteran and his mother do not constitute 
competent evidence that the disability underwent an increase 
in severity in service.  Moreover, the veteran, as a layman, 
is not competent to offer opinions on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, the Board finds that the VA examiner's conclusion that 
it was more likely than not (i.e., greater than 50 percent) 
that the veteran would have suffered a relapse of his 
schizophrenia regardless of his military service coupled with 
the absence of competent evidence of a permanent or chronic 
worsening of the psychiatric disorder in service rises to the 
level of clear and unmistakable evidence that the psychiatric 
disorder was not aggravated in service.  For these reasons, 
the Board finds that the veteran's schizophrenia clearly and 
unmistakably was not aggravated during service.

In so finding, the Board concludes that the presumption of 
soundness has been rebutted, and for reasons stated, the 
veteran's schizophrenia is not shown to have been aggravated 
by his military service.  Therefore, service connection for 
schizophrenia is not warranted. 







ORDER

Service connection for schizophrenia is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


